Citation Nr: 0010107	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation benefits by reason of the need for the regular 
aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.  He died on May [redacted], 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs.  A notice of disagreement was received in 
July 1998, a statement of the case was issued in July 1998, 
and a substantive appeal was received in October 1998.  The 
appellant indicated in a November 1998 statement that she did 
not desire a personal hearing on the appealed issue, as she 
was "physically unable to travel."


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
has been established.

2.  Increased dependency and indemnity compensation for a 
surviving spouse by reason of being housebound has been 
established.

3.  The evidence establishes that the appellant's condition 
as a whole is so nearly helpless as to need the regular aid 
and attendance of another person.



CONCLUSION OF LAW

The criteria for increased dependency and indemnity 
compensation benefits by reason of being in need of the 
regular aid and attendance of another person have been met.  
38 U.S.C.A. § 1311(c) (West Supp. 1999); 38 C.F.R. §§ 3.351, 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death has 
been established, and increased dependency and indemnity 
compensation for a surviving spouse by reason of being 
housebound has been awarded.  The appellant contends that an 
even higher rating of dependency and indemnity compensation 
is warranted based on her need of the regular aid and 
attendance of another person.

38 U.S.C.A. § 1311(c) (West Supp. 1999) provides that the 
monthly rate of dependency and indemnity compensation payable 
to a surviving spouse shall be increased if the spouse is (1) 
a patient in a nursing home or (2) helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person.  

The implementing regulation, 38 C.F.R. § 3.351, sets forth 
the criteria for determining whether increased dependency and 
indemnity compensation is payable to a surviving spouse or 
parent by reason of being in need of aid and attendance.  
Under that regulation, need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  The criteria to be applied in determining 
whether such need exists are that the veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or is a patient in a nursing home because of 
mental or physical incapacity, or establishes a factual need 
for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c)(1), (2), (3).

38 C.F.R. § 3.352 provides that, in conjunction with 
38 C.F.R. § 3.351(c)(3), the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

The Board notes that the evidence does not reveal, and the 
appellant does not contend, that she is a patient in a 
nursing home.  An April 1999 vision examination report notes 
that her visual acuity, without correction, is 20/400 in the 
right eye (with no improvement pinhole) and 20/60 in the left 
eye (pinhole 50  -2).  Hence, the evidence does not show that 
she is blind or nearly blind.  There is no evidence that 
concentric contraction of the visual field of the left eye is 
5 degrees or less.  38 C.F.R. § 3.351(c)(1).  Thus, the 
evidence must establish a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c)(3).

The appellant submitted a VA Form 21-2680 Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, dated in February 1998, which reveals she was 
driven to the appointment at a medical clinic in a Safe Ride 
van.  She was accompanied to the examination by the van 
driver.  She was noted to be 5 feet 7 inches tall and to 
weigh 140 pounds.  Her nutrition was noted to be low fat, low 
cholesterol.  Her gait was noted to be very unsteady.  She 
was noted to spend 13 hours in bed per day.  She was noted to 
be an elderly, pale female, with fair posture.  The report 
indicated she had a weak grip with her left hand, no fine 
movement, or self-feeding.  She was noted to use her right 
hand for feeding and bathing, and that she was unable to tie 
her shoes.  Her ambulation was noted to be limited due to 
poor equilibrium.  No restrictions of the spine, trunk or 
neck were noted.  Urinary incontinence was noted.  Her 
typical day was noted to be getting up at 5:00 AM, feeding 
her pet, and eating a meal; resting in a recliner until 10:00 
AM; showering and dressing (which takes two hours); eating a 
lunch of vegetables and fruit at 12:00 PM; "trying" to make 
her bed, do laundry, and clean house from 1:00 -4:00 PM; 
picking up her mail, using her "scooter," at 4:00PM; having 
a light supper at 5:00PM; getting ready for bed at 7:00 PM; 
going to sleep between 10:00 and 11:00 PM; and doing leg and 
arm exercises in bed until she falls asleep.  The examiner 
indicated the appellant could not walk without the assistance 
of another person.  The appellant reported she only leaves 
her house once a day, to get her mail.  She reported she uses 
a walker and a scooter for ambulation.  Her diagnoses were 
degenerative joint disease (DJD), hypertension, angina 
pectoris, and cancer of the breast.  The examiner indicated 
that daily skilled services were not indicated.

In a June 1999 statement her current treating physician, who 
notes she has been treating the appellant for eight months, 
indicated the appellant is both wheelchair-bound and 
homebound.  She indicated the appellant requires assistance 
in bathing and showering, taking care of her laundry, and 
doing her grocery shopping.  The physician indicated the 
appellant was able to take care of her meals, though she did 
have some difficulty remembering to eat.  The physician also 
noted the appellant's numerous falls due to her DJD, 
osteoporosis, and balance problems, and the injuries suffered 
during those falls.  The physician also noted the appellant's 
chronic insomnia and multiple medications.  The physician 
concluded that the appellant required an assisted living 
environment.

The Board notes the medical evidence and lay statements of 
record corroborate the findings of the above two 
examinations.

Applying the above evidence to the criteria of 38 C.F.R. 
§ 3.352, the Board notes that, while there is evidence the 
appellant could use assistance, there is no evidence that she 
is unable, on her own, to dress or undress herself or to keep 
herself ordinarily clean and presentable.  She has no special 
prosthetic or orthopedic appliances which have frequent need 
of adjustment.  Again, while there is evidence that the 
appellant could use assistance in feeding herself, as she has 
little use of her right arm and hand, there is no evidence 
that she is unable to feed herself.  There is also no 
evidence she is unable to attend to the wants of nature.

While noting that the appellant does not meet the specific 
criteria of 38 C.F.R. §§ 3.351, 3.352, the Board notes that 
the appellant's balance and equilibrium problems have 
resulted in falls which could have been, or which could be in 
the future, life threatening.  The Board also notes the 
appellant lives alone, and that the evidence reveals a 
February 1998 statement from her neighbors which indicates 
she had lain on a floor for several hours after a fall before 
she could pull herself to a telephone to make a call for 
assistance.  The Board also notes that while the appellant 
does not at this moment meet the specific criteria for aid 
and attendance, her physical disabilities, which are noted in 
the medical evidence to be degenerative in nature, will 
probably soon be sufficiently severe to meet those criteria.  
38 C.F.R. § 3.352 provides that it is not required that all 
of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the appellant is so helpless, as to be in 
need of regular aid and attendance, must be based on the 
actual requirement of personal assistance from others.

Consequently, taking a longitudinal view of the evidence, and 
considering the appellant's physical condition as a whole, 
the Board finds that the appellant is so nearly helpless as 
to need regular aid and attendance of another person.  
Accordingly, increased dependency and indemnity compensation 
benefits is warranted on that basis.  In reaching this 
conclusion, the Board has resolved all reasonable doubt in 
the appellant's favor.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

